—Judgment, Supreme Court, New York County (James Leff, J.), rendered August 19, 1992, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of ZV2 to 7 years, unanimously affirmed.
Under the circumstances presented, the warrantless search of the car in which defendant was arrested 107 days after it was impounded was reasonable and did not deprive him of his *327Federal or State constitutional rights. The search was supported by probable cause and defendant did not demonstrate an invasion of his right to privacy (see, United States v Johns, 469 US 478; People v Blasich, 73 NY2d 673). Defendant’s contention that the trial court failed to respond meaningfully to the jury’s note is both unpreserved and without merit, and we decline to review it in the interest of justice. We note, however, that there is no requirement that the court marshal the evidence or explain the parties’ theories and proof (People v Rodriguez, 199 AD2d 72, lv denied 83 NY2d 809).
We have considered the defendant’s remaining contention and find it to be without merit. Concur—Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.